Illinois Official Reports

                                       Appellate Court



                           People v. Sheley, 2014 IL App (3d) 120012



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   NICHOLAS T. SHELEY, Defendant-Appellant.


District & No.            Third District
                          Docket No. 3-12-0012


Filed                     August 13, 2014


Held                       The trial court’s denial of defendant’s motion for a new trial on the
(Note: This syllabus ground that he did not receive a fair trial by an impartial jury in a
constitutes no part of the prosecution for first degree murder, aggravated vehicular kidnapping,
opinion of the court but and possession of a stolen motor vehicle due to pretrial publicity was
has been prepared by the upheld by the appellate court, since the record established that the trial
Reporter of Decisions court seated an unbiased jury and defendant received a fair trial.
for the convenience of
the reader.)



Decision Under            Appeal from the Circuit Court of Knox County, No. 08-CF-338; the
Review                    Hon. James B. Stewart, Judge, presiding.



Judgment                  Affirmed.


Counsel on                Fletcher P. Hamill (argued), of State Appellate Defender’s Office, of
Appeal                    Elgin, for appellant.

                          Lisa Madigan, Attorney General, of Chicago (Garson Fischer
                          (argued), Assistant Attorney General, of counsel), for the People.
     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justices Carter and Holdridge concurred in the judgment and opinion.


                                                OPINION

¶1         Defendant Nicholas Sheley was convicted by a jury of first degree murder, aggravated
       vehicular kidnapping, and possession of a stolen motor vehicle, and sentenced to terms of
       imprisonment of natural life, 30 years and 7 years, respectively. He appeals his conviction,
       arguing that he was denied a fair trial by an impartial jury because of pretrial publicity. We
       affirm.

¶2                                                 FACTS
¶3          In July 2008, defendant Nicholas Sheley was charged with numerous offenses, including
       first degree murder, aggravated vehicular hijacking, and possession of a stolen motor vehicle.
       720 ILCS 5/9-1(a)(2), 18-4(a)(1), 16-1(a)(1)(A) (West 2008). The charges arose from a June
       2008 incident in which Sheley was alleged to have beaten to death Ronald Randall, a
       Galesburg resident, stolen Randall’s truck, and dumped Randall’s body. The Galesburg
       incident was part of a string of offenses allegedly committed by Sheley over a several-day span
       in late June through early July 2008. The allegations included that Sheley murdered a man in
       Whiteside County on June 23 and stole his car; stole and burglarized other vehicles in
       Whiteside, Lee, and Rock Island Counties, and stole a company vehicle that he drove to
       Galesburg, where he committed the instant offenses on June 28. Sheley is further alleged to
       have then returned to Whiteside County where he murdered four people, including a
       two-year-old child, and then drove in Randall’s truck to Festus, Missouri, where he killed two
       more people. Sheley was ultimately arrested on July 1, in Granite City, Illinois.
¶4          Extensive publicity followed the alleged crime spree and continued after Sheley’s arrest on
       July 1, and local media covered the court proceedings throughout the pendency of the case.
       The record includes 389 articles and news report transcripts, the majority of which mention the
       crimes Sheley was alleged to have committed outside of Knox County. Throughout the pretrial
       proceedings, the press covered Sheley’s disagreements with his lawyers, his decision to
       proceed pro se and his eventual return to representation by counsel, and pretrial incidents in
       the county jail, where Sheley assaulted other prisoners and jail staff. Media coverage also
       included abolishment of the death penalty in Illinois and its effects on the Sheley trial, as well
       as coverage about unrelated crimes committed by Sheley’s brother. In September 2008, the
       trial court issued an order prohibiting extra-judicial statements after Sheley held a press
       conference at the county jail.
¶5          In March 2009, Sheley moved for a change of venue, arguing that the jury pool had been
       tainted by the extensive media coverage. Sheley filed a supplemental motion to change venue
       in June 2009, identifying specific instances of prejudicial information in the media reports. He
       argued that the pervasive media coverage exposed the jury pool to inaccurate, inflammatory,
       and sensationalized information, which was sympathetic to the victim’s family, and that a
       demonstrative bias existed. Included with the supplemental motion were the results of a public


                                                   -2-
     opinion survey commissioned by the defense. The survey indicated that as of June 2, 2009, the
     majority of people who responded to the survey and had heard at least some information about
     the case believed Sheley was guilty. Specifically, of the 850 people who responded, 76%
     recalled the case; 71% of those had at least some knowledge of it; 69% had learned about the
     case from the media and community discussion; 68% had an opinion about Sheley’s guilt, with
     87% believing him to probably be guilty; and 65% indicated they could be impartial as a juror.
     At the end of the poll, participants were provided the opportunity to leave a comment. The
     comments reflected that participants viewed Sheley as guilty, people were following the case,
     and the community was discussing it.
¶6        Sheley filed a second supplemental motion for change of venue in July 2009, arguing that
     the media continued to report facts that would be inadmissible at trial, including information
     about the other murders he was alleged to have committed. In response to the change of venue
     motion, the State argued that the opinion poll also revealed that 205 people had no knowledge,
     which changed the poll results. Per the State’s calculations, only 41% of potential jurors
     indicated they could not be impartial. On October 28, 2009, defense counsel filed an affidavit
     in support of the motion to change venue, attesting that there continued to be extensive media
     coverage of the case, including 173 articles and broadcast reports. The affidavit presented the
     results of a second public opinion poll of 3,619 Knox County voters, with 997 people
     answering the survey questions to some degree. The results of the poll indicated that as of
     October 8, 2009: 79% had knowledge of the case, with 82% of that number admitting that they
     knew at least some details; 52% were aware of information from the media and 44% from the
     media and discussion in the community; 86% of the responders believed Sheley guilty and
     only 1% believed him innocent; and 63% stated it would be difficult to be impartial.
     Statements left in the comments section of the survey indicated the commenters had an
     extremely negative opinion about Sheley.
¶7        A hearing took place on Sheley’s motion for a change of venue on November 6, 2009. The
     parties stipulated to exhibits of the media coverage of the case and the exhibits were entered
     into evidence. Following arguments of the parties, the trial court denied the motion as
     premature, finding that the only way to determine whether it was possible to seat an impartial
     jury was to attempt voir dire. The trial court distinguished the answers given by Knox County
     residents to the questions in the public opinion poll from their responsibilities as jurors, noting
     that as jurors, they are instructed on their role as well as the law. The trial court also expressed
     that Knox County had an interest in the proceedings and that the cost to transfer the
     proceedings elsewhere would be prohibitive. The trial court noted that a jury was recently
     seated in one day for Sheley’s trial for aggravated battery based on incidents at the county jail,
     which suggested an impartial jury pool was available.
¶8        In March 2010, Sheley filed a second motion in limine to exclude evidence of the murders
     in Whiteside County and Missouri. The State filed an offer of proof, titled “Motion in limine to
     Admit Course of Conduct Evidence,” to establish that the other crimes evidence was relevant
     to show Sheley’s identity, motive and course of conduct. On the State’s motion, the motion
     in limine was filed under seal to avoid tainting the jury pool with knowledge of Sheley’s
     alleged other crimes. Following a hearing, the trial court held that the murder of Russell Reed
     in Whiteside County was admissible to show Sheley’s motive and identification. The trial
     court found that evidence of the quadruple murder in Whiteside County and the double murder
     in Missouri was too prejudicial, although the evidence had some probative value. The trial


                                                  -3-
       court determined there was too great a risk that if the jury was exposed to the other crimes
       evidence, it would find Sheley guilty based on the enormity of the alleged evidence against
       him. Considering that the jury could “simply conclude that the inquiry is over” with knowledge
       of the other crimes evidence, the trial court held the evidence of the quadruple murder in
       Whiteside County and the Missouri murders was inadmissible.
¶9          In March 2011, Sheley sought to represent himself. He had previously expressed a desire to
       represent himself, but withdrew his request in March 2009. The trial court granted Sheley’s
       motion and he continued pro se until July 14, 2011, when he requested that counsel be
       reappointed, which the trial court allowed. On August 1, 2011, Sheley sought to conduct a third
       public opinion survey to determine the extent to which the jury pool had been tainted by the
       pretrial publicity. In his motion, Sheley argued that the media continued to report about all the
       murders Sheley was alleged to have committed, information deemed inadmissible by the trial
       court. The State responded that there was no showing of any pretrial publicity in 2011. The
       trial court denied the motion as untimely, noting that 700 jury summonses had already been
       issued and the trial was scheduled to begin in two weeks. The trial court reiterated that the only
       way to determine whether the jury pool was biased was to conduct voir dire.
¶ 10        Voir dire began on August 28, 2011. In total, 97 jurors were questioned over a six-day
       period; 69 were removed for cause. The final jury, with four alternates, was seated on
       September 7. Both parties exhausted their peremptory challenges. Each venireperson began
       with a questionnaire and was then individually questioned by the trial court and both parties.
       The voir dire revealed that most of the jury pool had heard something about the case at one
       time or another, with varying degrees of specific recollection and factual inaccuracies. Many
       potential jurors noted that the local media, including the local paper, The Register-Mail,
       covered the case extensively from the beginning, and that there was considerable discussion
       throughout the community about the case.
¶ 11        Seven jurors knew about the case but did not know Sheley was accused of other murders.
       Each of the seven stated he or she had not formed an opinion regarding Sheley’s guilt and
       would judge the case on the evidence presented in court. Two of those jurors, Deena Allen and
       Rita Harris, were aware of another murder but knew no details and stated they would decide
       solely on the evidence presented. Sheley moved to excuse them for cause, arguing in part that
       they were aware of inadmissible other crimes evidence. The trial court denied the challenges,
       finding that the jurors stated they would be impartial and enter judgment only on the evidence
       presented. As to Harris, the trial court determined that her other crimes information was
       incomplete and inaccurate. Sheley used a peremptory challenge to excuse Allen.
¶ 12        Another juror, Kim Donnelly, had information that the Galesburg murder was part of a
       series of murders in other places. Donnelly indicated she had not read or heard anything for
       approximately three years before trial and had not formed any opinion regarding Sheley’s
       guilt. Sheley also challenged this juror for cause on the grounds of her knowledge of other
       crimes evidence. The trial court denied the challenge, finding that the juror stated she had no
       opinion on Sheley’s guilt, but would decide on the evidence at trial. Juror John Kraus also had
       knowledge of Sheley’s other crimes and acknowledged it was hard not to form an opinion
       regarding Sheley’s guilt. However, Kraus stated he did not have an opinion and would decide
       the case based on the presented evidence. Sheley challenged Kraus for cause, which the trial
       court denied.


                                                   -4-
¶ 13        Only two jurors had no knowledge of the case, although one heard discussion of the case at
       a barbeque the weekend in between jury selection and the start of trial. The juror, who brought
       the information to the court’s attention, said she learned Sheley was accused of more than one
       murder. She was not aware of any details of the other crimes or how many other murders. After
       being questioned by the trial court and the parties, the juror stated she could disregard what she
       had heard and would decide on the evidence presented.
¶ 14        In all, Sheley used six peremptory challenge to excuse jurors who had knowledge of the
       other murders through pretrial publicity and for whom the trial court denied his challenges for
       cause. One venireperson who had other crimes knowledge was seated on the jury after Sheley
       declined to use a peremptory challenge. After using his sixth peremptory challenge, Sheley
       moved for additional peremptory challenges, arguing that the trial court’s denial of his cause
       challenges for potential jurors who knew of the other crimes evidence required him to exhaust
       his peremptory challenges. While the motion was under advisement, Sheley used his final
       peremptory challenge. Thereafter, the trial court denied Sheley’s motion for additional
       peremptories. Jury selection continued and one additional juror who had knowledge of the
       other murders was selected after the trial court denied Sheley’s challenge for cause.
¶ 15        At the close of jury selection, Sheley moved for a mistrial and for a change of venue. He
       argued that the media coverage was extensive and unavoidable, and irreparably tainted the jury
       pool. The trial court denied Sheley’s motion for a mistrial, finding that the jurors who were
       selected were impartial in spite of the pretrial publicity. It noted that the jury was seated in six
       days, a good time line in a high profile case. The trial court emphasized the potential jurors
       swore under oath they would set aside any opinions based on the pretrial publicity and would
       uphold the law and decide Sheley’s guilt or innocence based on the evidence presented. The
       trial court also denied Sheley’s motion for a change of venue as untimely. It explained that
       while Sheley’s first motion for change of venue was premature, the subsequent motion was too
       late as the jury had been selected and the trial was poised to begin. The trial court noted that the
       appropriate period for the change of venue motion was during the period Sheley proceeded
       pro se.
¶ 16        The trial took place. The evidence established that Sheley stole a company truck from
       Illinois Oil Products in Rock Island the morning of June 28, 2008. He also took a workshirt,
       shorts and orange company hat from the Illinois Oil Products’ facility. Video surveillance
       footage from a Mobil Mini Mart near Main Street in Galesburg showed Sheley in a blue
       workshirt and orange hat make a gas purchase around 8 p.m. and drive off in the Illinois Oil
       Products truck. Video footage from the HyVee grocery store and gas station showed the truck
       travel west on Main Street around 8 p.m. Randall’s nephew saw his uncle in Randall’s 2007
       blue Chevy Silverado traveling east on Main Street also around 8 p.m. At 8:20, the video
       showed Randall’s truck proceeding toward the back of the HyVee. Randall’s body was later
       found next to a dumpster behind the HyVee. He died of massive blunt force trauma. Randall’s
       truck reappeared on the tape at 8:25 p.m. and pulled into the HyVee gas station, where Sheley,
       wearing an orange hat and blue workshirt under a flannel shirt, made a purchase. The gas
       station clerk identified Sheley as the man in the video and stated that he was shaking and
       covered in blood.
¶ 17        Randall’s blood was discovered in the gas station parking lot where Sheley had parked
       Randall’s truck. It was also found on the pavement at the car wash. The Illinois Oil Products
       truck was recovered at the car wash. Beer bottles recovered from the truck contained Sheley’s

                                                    -5-
       fingerprints and deoxyribonucleic acid (DNA). Randall’s truck was recovered on June 30, in
       St. Louis, Missouri. The passenger seat was soaked in Randall’s blood. Items found in the
       truck contained Sheley’s DNA and his fingerprints were on the driver’s door handle and the
       steering wheel. Four witnesses saw Sheley in Festus, Missouri, on June 29; three said he was
       driving Randall’s truck. Sheley was arrested in Granite City on July 1.
¶ 18       After introducing evidence that Sheley was born on July 31, 1979, and Randall was born on
       April 27, 1943, the State rested. The defense rested. The jury deliberated and found Sheley
       guilty on all counts. Sheley filed a motion for a new trial, arguing that the trial court erred in
       denying his challenges for cause for the jurors with knowledge of the other crimes. Sheley
       further argued that the trial court erred in denying his motion for a mistrial and for a change of
       venue after jury selection concluded. The motion was heard and denied. The trial court
       sentenced Sheley to terms of imprisonment of natural life, 30 years and 7 years. Sheley
       appealed.

¶ 19                                              ANALYSIS
¶ 20        The issue on appeal is whether Sheley was denied a fair trial by the trial court’s rulings
       regarding pretrial publicity. Sheley argues that he was denied a fair trial for two reasons. First,
       he challenges the trial court’s denial of his motions for a change of venue and for a mistrial in
       which Sheley argued the pretrial publicity had a prejudicial effect on the jury pool. Secondly,
       Sheley submits that the trial court erroneously denied his challenges for cause for jurors who
       had knowledge of the other murders he was alleged to have committed.
¶ 21        A defendant is entitled to a trial by an impartial jury. U.S. Const., amend. VI; Ill. Const.
       1970, art. I, § 8. An impartial jury is “a jury capable and willing to decide the case solely on the
       evidence before it. [Citations.]” (Internal quotation marks omitted.) People v. Kirchner, 194
Ill. 2d 502, 528-29 (2000). There is no requirement that jurors be ignorant of the facts and
       exposure to pretrial publicity alone does not demonstrate prejudice. Kirchner, 194 Ill. 2d at
       529. However, a juror must be able to set aside his opinions and decide the case solely on the
       evidence presented in court. Kirchner, 194 Ill. 2d at 529. There is no presumption of prejudice
       as a result of a juror’s knowledge of pretrial publicity. People v. Coleman, 168 Ill. 2d 509, 547
       (1995). When a juror states he is able to be impartial, he should be believed. Coleman, 168 Ill.
2d at 547-48.
¶ 22        There are some circumstances, however, where inflammatory pretrial publicity is so
       pervasive that the jurors cannot be impartial, regardless of their sincere claims to the contrary.
       Coleman, 168 Ill. 2d at 548. A defendant is entitled to a change of venue due to pretrial
       publicity where a reasonable apprehension exists that he cannot receive a fair and impartial
       trial. People v. Little, 335 Ill. App. 3d 1046, 1052 (2003). The best evidence of whether a fair
       and impartial jury can be chosen is the answers given by potential jurors during voir dire.
       Little, 335 Ill. App. 3d at 1054. A reviewing court must consider the entire record, including
       voir dire, in deciding a defendant’s unfair trial claim. Kirchner, 194 Ill. 2d at 529. This court
       reviews a trial court’s denials of a motion for change of venue and of challenges for cause
       during voir dire for an abuse of discretion. People v. Sutherland, 155 Ill. 2d 1, 14 (1992) (citing
       People v. Allen, 413 Ill. 69, 73-74 (1952)); see also People v. Bowman, 325 Ill. App. 3d 411,
       422 (2001) (citing People v. Ephraim, 323 Ill. App. 3d 1097, 1104 (2001)).
¶ 23        The trial court denied Sheley’s motions for change of venue on untimeliness grounds. It
       considered the first motion premature, finding that the existence of pretrial publicity did not

                                                    -6-
       necessitate a change of venue at that time, noting that the trial date was remote. In fact, the trial
       did not begin for nearly two years after the opinion polls were taken. The trial court invited the
       defense to renew its motion at a later date if appropriate and anticipated that Sheley would
       again seek a venue change. Sheley filed a motion to change venue and for a mistrial after the
       jury was selected, which the trial court considered too late. The trial court instructed that the
       appropriate time for the motion was during the period from March to July 2011 when Sheley
       proceeded pro se. The trial court reiterated that voir dire would be the best indicator of whether
       a fair and impartial jury could be seated.
¶ 24       We find the trial court properly denied the change of venue motions as untimely. The first
       motion was filed and argued in 2009. The opinion polls were conducted one year after Sheley
       was alleged to have committed the crimes and nearly two years before the trial began. At the
       time the polls were conducted in June and October 2008, the crimes were fresh in the
       community’s consciousness and passions were running high. The second motion was filed
       after voir dire was concluded and the jury was selected. The passage of time was reflected in
       the answers of many potential jurors, whose recollections of the crimes, if any, were vague and
       inaccurate. The record does not support the conclusion that the publicity was so widespread
       and prejudicial that the venire remained biased in spite of potential jurors’ claims that they
       were not partial.
¶ 25       Results of voir dire established that a fair and impartial jury was seated in spite of the
       pretrial publicity. The trial court took specific steps to ensure that an unbiased jury was
       selected. On the agreed suggestion of the parties, a jury questionnaire they created was
       disseminated to the jury pool prior to questioning. In addition to the questionnaire, the parties
       were allowed unlimited time to question the potential jurors. The jurors were questioned
       individually, rather than by the trial court’s standard practice of questioning in panels. The trial
       court, State, and defense participated in extensive voir dire, with potential jurors being
       questioned for substantial periods of time. Each potential juror was asked numerous questions
       about their knowledge of the case, including the specifics of media exposure.
¶ 26       Voir dire lasted six days. Questioning of the first 64 people resulted in 40 dismissals for
       cause and the parties exercised their full 14 peremptory challenges. After the 12-person jury
       was empaneled, voir dire continued, another 33 potential jurors were questioned, resulting in a
       final panel of four alternate jurors. The trial court noted that the chosen jurors accepted the
       seriousness of their duty and each vowed to set aside any extraneous information or opinions
       he or she knew or held about the case. After our review of the record, including voir dire, we
       are satisfied that the trial court seated a fair and impartial jury. We find that the trial court did
       not abuse its discretion in denying Sheley’s motion for a mistrial and change of venue.
¶ 27       Sheley also argues that the trial court improperly denied several of his challenges for cause,
       resulting in the exhaustion of his peremptory challenges and the seating of several jurors with
       knowledge of the inadmissible other murders. He maintains that the trial court’s cause denials
       were inconsistent with its ruling on Sheley’s motion in limine to exclude evidence of the other
       murders because the information was too prejudicial. Sheley rejects the trial court’s conclusion
       that the selected jurors could set aside the other crimes knowledge, and relies on People v.
       Taylor, 101 Ill. 2d 377 (1984), to support his claim that the pervasive pretrial publicity
       irreversibly tainted the jury pool.
¶ 28       In Taylor, the defendant argued on appeal that he was denied a fair trial by the seating of a
       biased jury. Taylor, 101 Ill. 2d at 385-86. Information had been widely publicized that a

                                                     -7-
       codefendant had been released and charges dropped after he passed a polygraph test and that
       Taylor remained in custody after failing the test. Taylor, 101 Ill. 2d at 383-84. The Taylor court
       found it significant that the publicized information concerned polygraph results, which carried
       with it the possibility that jurors would assume the test was reliable to the prejudice of the
       defendant. Taylor, 101 Ill. 2d at 391-92. The court reasoned that because lie detector tests are
       inadmissible in Illinois, exposure to the information that the codefendant passed and the
       defendant did not pass was sufficient to raise the presumption of partiality. Taylor, 101 Ill. 2d
       at 393. The Taylor court described the polygraph results as “peculiarly persuasive material”
       and held that the trial court erred in denying the defendant’s challenges for cause for the jurors
       who had knowledge of the polygraph tests. Taylor, 101 Ill. 2d at 395-96.
¶ 29        Here, it is undisputed that there was extensive media coverage of Sheley’s case, from the
       initial murders through the trial. As many of the potential jurors stated, information and
       discussion about the case were widespread in the small, rural Galesburg community. The
       majority of the potential jurors questioned had heard or read something about the case at some
       point. Most had vague recollections and were unable to offer substantial facts about the case.
       Forty out of sixty-four potential jurors were excused for cause; seventeen were excused
       because they were arguably biased from media exposure and twenty-three were excused for
       other reasons. The defense exercised six peremptory challenges on potential jurors who knew
       of the other murders from the pretrial publicity. Of the jurors who were seated, three had
       information about the other murders, but all three stated they would decide the case based on
       the evidence presented. Juror Kraus specified that Sheley was “accused” of the other murders
       and that he did not have the facts to form an opinion regarding Sheley’s guilt. Harris, the
       second juror with other crimes knowledge, had incorrect information that would be
       contradicted in total by the facts at trial. The third juror, Donnelly, was aware that there was a
       series of murders but had no opinion regarding Sheley’s guilt. The trial court and parties
       extensively questioned these jurors and the trial court was assured that they would set aside any
       bias and decide on the evidence presented.
¶ 30        Based on our review of the voir dire, we find the trial court’s conclusion supported by the
       record. The trial court properly distinguished the jurors’ other crimes knowledge from the
       polygraph information found prejudicial in Taylor. As noted above, polygraph evidence is
       never admissible in Illinois courts, while other crimes evidence may be admissible. Indeed, the
       trial court allowed evidence of the first murder that Sheley was alleged to have committed in
       Sterling as part of a course of conduct bringing him to Galesburg, where he killed the instant
       victim, Randall. The other crimes evidence of which the three jurors were aware did not create
       a direct inference of Sheley’s guilt, unlike the polygraph results at issue in Taylor. Moreover,
       after distinguishing the peculiar nature of the polygraph evidence, the Taylor court reiterated
       that the general test is whether the defendant in fact received a fair trial. Taylor, 101 Ill. 2d at
       396. Voir dire is a “significant tool” in determining whether a potential juror can set aside any
       biases and make a determination on the evidence presented. Taylor, 101 Ill. 2d at 398. Here,
       the record, including voir dire, established that an unbiased jury was seated and Sheley
       received a fair trial. Accordingly, we find the trial court properly denied Sheley’s motion for a
       new trial.
¶ 31        For the foregoing reasons, the judgment of the circuit court of Knox County is affirmed.

¶ 32      Affirmed.

                                                    -8-